                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

CHARLES M. FOX; SHANAUD
HATCHER; STEPHANIE ROBINSON;
SHAVON BURNEY; and DEBBIE
WILLS,

       Plaintiffs,

v.                                                        Case No. 6:17-cv-1130-Orl-37LRH

SERVICES, SUPPORTS AND
SOLUTIONS, INC.,

      Defendant.
_____________________________________

                                          ORDER

       Plaintiffs initiated this action against their employer for failure to pay overtime

wages in violation of the Fair Labor Standards Act (“FLSA”). (See Docs. 1, 42.) The parties

then moved for approval of their FLSA settlement agreement under Lynn’s Food Stores,

Inc. v. United States ex rel. United States Department of Labor, 679 F.2d 1350, 1355 (11th Cir.

1982). (Doc. 78 (“Motion”); Doc. 78-2 (“Agreement”).) On referral, U.S. Magistrate Judge

Leslie R. Hoffman recommends granting the Motion, finding that the Agreement is fair

and reasonable. (Doc. 79 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the


                                              -1-
Court concludes that the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

             (Doc. 79) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.     The parties’ Renewed Joint Motion Requesting Order Approving

             Settlement Agreement and to Dismiss Lawsuit with Prejudice (Doc. 78) is

             GRANTED.

      3.     The Settlement Agreement (Doc. 78-2) is APPROVED.

      4.     This action is DISMISSED WITH PREJUDICE.

      5.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 9, 2019.




Copies to:
Counsel of Record




                                           -2-
